Citation Nr: 1227926	
Decision Date: 08/14/12    Archive Date: 08/21/12	

DOCKET NO.  08-28 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES
 
1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right arm/elbow disability.

2.  Entitlement to service connection for a left hand disability, to include DeQuervain's tenosynovitis.

3.  Entitlement to an evaluation in excess of 10 percent for the postoperative residuals of a left wrist ganglion removal with residual scar.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
 

ATTORNEY FOR THE BOARD
 
Stephen F. Sylvester, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from September 1969 to September 1971.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of October 2007 and April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.
 
In a decision of January 2007, the Board denied entitlement to service connection for a chronic right arm disorder, including any right elbow disability.  Since that decision, the Veteran has submitted additional evidence in an attempt to reopen his claim.  The RO found such evidence new, but not material, and the current appeal ensued.
 
The appeal to the issues of entitlement to service connection for a chronic left hand disability (to include DeQuervain's tenosynovitis), and entitlement to an increased evaluation for the postoperative residuals of removal of a left wrist ganglion cyst is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.
 
 
FINDINGS OF FACT
 
1.  In January 2007, the Board denied entitlement to service connection for a right arm/right elbow disability.
 
2.  Evidence submitted since the time of the Board's January 2007 decision denying entitlement to service connection for a chronic right arm/elbow disability is cumulative and/or redundant, and, by itself, or when considered with the previous evidence of record, does not relate to an unestablished fact necessary to substantiate the Veteran's claim.
 
 
CONCLUSIONS OF LAW
 
1.  The January 2007 Board decision denying entitlement to service connection for a chronic right arm/elbow disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).
 
2.  Evidence received since the January 2007 Board decision denying entitlement to service connection for a chronic right arm/elbow disability is new, but not material, and insufficient to reopen the previously-denied claim.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2011).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in August 2007 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  He was advised of the need to submit new and material evidence.  While the letter referred to a rating decision rather than a Board decision as the last final decision, the reasoning used by the Board in its decision was noted in the August 2007 letter. 
 
VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording him appropriate VA examinations.  As to the issue currently before the Board, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  
 
New and Material Evidence
 
In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file and in Virtual VA, to include his multiple contentions, as well as service treatment records, and VA treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
 
The Veteran seeks entitlement to service connection for a chronic right arm and/or elbow disorder.  He contends that the disability had its origin during the Veteran's period of active military service.  More specifically, it is contended that, while the Veteran's service treatment records reflect evidence of treatment for the left upper extremity, those entries are in error, inasmuch as, during the Veteran's period of active military service, he in fact received treatment for residuals of an injury to his right arm and/or elbow.  
 
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).
 
Notwithstanding the aforementioned, once entitlement to service connection for a given disorder has been denied by a decision of the Board, that determination is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Where a claim for entitlement to service connection has been previously denied, and that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence has been presented with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).
 
Evidence is considered to be "new" if it was not previously submitted to agency decisionmakers.  Evidence is "material" if, by itself, or when considered with the previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  In addition, new evidence may be found to be material if it provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board of Veterans' Appeals to alter its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir.1998).  In determining whether new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).
 
In the present case, at the time of the January 2007 Board decision it was noted that service treatment records showed that the Veteran had fallen, injuring his left arm in November 1969.  Reportedly, a treatment note at that time showed that the Veteran's left arm was dislocated, and that he could not extend his arm due to pain.  Additional treatment notes contained a drawing of a 90-degree angle, depicting the angle of the Veteran's left arm.  Other treatment notes immediately following indicated that the Veteran did, in fact, receive treatment for his left arm.  

At the time of an August 2005 hearing, the Veteran contended that his service treatment records were incorrect, and that it was actually his right arm which was injured in service.  The Veteran additionally contended that the physician in service had made a mistake, and that his service treatment records should have indicated that he injured his right, rather than his left, arm.  

A March 2005 VA examination of the Veteran's right arm showed a full range of motion, full extension, full flexion, full supination, and full pronation.  Also noted was that the Veteran had good grip strength, and that radiographic studies were essentially normal, with no evidence of any significant degenerative changes.  According to the examiner, while the Veteran might have had some early changes, they were not grossly apparent.  Under the circumstances, the examiner concluded that there were no surgical indications, and no reason to pursue any further inquiry.  The VA examiner further concluded that the Veteran had "probably hyperextended his elbow in the military, and may have had a soft tissue pull off at that time, with some fibrosis within the elbow area and continued intermittent inflammatory reactions to this."
 
Following a review of the aforementioned, the January 2007 Board decision found that the appellant's service treatment records directly contradicted the Veteran's recollection of having injured his right arm in service.  Moreover, the March 2005 opinion relating right arm problems to service was based solely on the Veteran's self-reported history, given that there were no other corroborating records substantiating the assertion that the appellant injured his right arm in service.  Significantly, service treatment records were negative for injury or treatment of the Veteran's right arm.  In fact, those records specifically indicated that it was the Veteran's left arm which was injured.
 
The Board concluded that there was no evidence to suggest that the Veteran had incurred an injury to his right arm in service which was productive of his current disability.  Rather, the only contemporaneous evidence available in service treatment records showed no injury or treatment for the Veteran's right arm.  There was no evidence to suggest that a mistake had been made by the examining physician in service.  In fact, the Veteran's account of his inservice injury was substantially similar to the treatment notes, aside from which arm had been injured.
 
The January 2007 Board decision concluded that the Veteran's recollection was outweighed by the preponderance of the evidence.  Accordingly, the Board determined that information given to the VA physician was inaccurate, and that the opinion regarding the etiology of the Veteran's disability was not probative.  In reaching this conclusion, the Board noted that an original claim filed by the Veteran in 1971 sought service connection for "treatment for left elbow."  This resulted in a September 1971 rating decision denying entitlement to service connection for a left elbow disability.  Significantly, the Veteran did not correct the RO at the time of the 1971 decision.  Nor did he appeal that decision.
 
The Board further determined that, notwithstanding the Veteran's conviction that his recollection and testimony were accurate, the actual evidence in service medical records, as well as in his prior claim for service connection, overwhelming indicated otherwise.  Accordingly, the Board concluded that a preponderance of the evidence was against the Veteran's claim for service connection for a right arm/elbow disability.  That determination was adequately supported by and consistent with the evidence then of record, and is final.
 
Evidence submitted since the January 2007 decision, consisting, for the most part, of VA treatment records, while "new" in the sense that it was not previously of record, is not "material."  In fact, such evidence shows only ongoing complaints and/or treatment for right upper extremity/elbow problems.  This evidence does not demonstrate or even suggest a relationship between those problems and any incident or incidents of the Veteran's period of active military service.
 
While the Veteran has continued to argue that his right, and not his left upper extremity was injured in service, his statements are similar to the one's previously given, and, therefore, cumulative in nature.  Moreover, to the extent that the appellant may be attempting to offer a medical opinion, the question of a nexus between service and a claimed disability involves a complex medical question requiring medical expertise.  As the Veteran is not shown to have any medical training, his restated opinions regarding nexus are not competent evidence in the matter before the Board.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
 
Under the circumstances, the Board finds that the evidence submitted since the time of the October 2007 Board decision does not constitute new and material evidence sufficient to reopen the Veteran's previously-denied claim.  This is to say that, by itself, or when considered with the previous evidence of record, the newly-received evidence does not relate to an unestablished fact necessary to substantiate the Veteran's claim.  Accordingly, the appeal regarding the issue of entitlement to service connection for a chronic right arm/elbow disability must be denied.
 
 
ORDER
 
New and material evidence not having been submitted, the application to reopen a claim of entitlement to service connection for a chronic right arm/elbow disability is denied.
 
 
REMAND
 
The Veteran also seeks entitlement to service connection for a chronic left hand disability (to include DeQuervain's tenosynovitis), and entitlement to an increased evaluation for postoperative residuals of removal of a left wrist ganglion cyst with residual scar.  In pertinent part, it is contended that the Veteran's current left hand disability had its origin during his period of active military service.  In the alternative, it is contended that the Veteran's current left hand pathology is causally related to his service-connected residuals of removal of a left wrist ganglion cyst.  Finally, it is contended that current manifestations of the surgical removal of a left wrist ganglion cyst are more severe than presently evaluated.
 
Service records reflect treatment for the Veteran's left arm, as well as for a ganglion cyst of the left wrist.  However, the sole evidence of left hand pathology consists of an episode of cellulitis in April 1971, apparently the result of an infection following the removal of a ganglion cyst that same month.  Significantly, following treatment with medication, cellulitis resolved with no residual disability.  At a September 1971 service separation examination the Veteran's upper extremities were entirely within normal limits.
 
Since the Veteran's service discharge radiographic studies from July 2008 have revealed the presence of some erosion of the midportion of the articulating surface of the distal third metacarpal of the Veteran's left hand.  This 2008 finding was not present as late as 2006.  Moreover, following an October 2008 VA examination the examiner opined that the Veteran was suffering from DeQuervain's tenosynovitis which could affect left wrist motion.  Under the circumstances, the Board is of the opinion that further development is appropriate prior to a final adjudication of the Veteran's claim for service connection for a chronic left hand disability to include DeQuervain's tenosynovitis.
 
Turning to the issue of entitlement to an increase evaluation for the postoperative residuals of removal of a ganglion cyst, the Veteran has continued to complain of problems involving his service-connected left wrist.  During the course of a May 2012 Informal Hearing presentation the representative requested that the Veteran be afforded an additional VA examination, inasmuch as his most recent examination for compensation purposes was conducted in October 2008, almost four years ago.  Under the circumstances, the Board finds that a contemporaneous VA examination is appropriate prior to a final adjudication of the Veteran's current claim for an increased evaluation.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).
 
Finally, a review of the record fails to document that the Veteran was ever provided VCAA-complying notice with respect to his claim for service connection for a chronic left hand disability.  While September 2008 correspondence furnished the Veteran information regarding the requirements for an award of service connection on a direct basis, he was never, in fact, provided the requisite information regarding secondary service connection, a matter clearly at issue in this case.  Such notice must be provided to the Veteran prior to a final adjudication of his current claim for service connection.
 
Accordingly, this case is REMANDED to the RO/AMC for the following actions:
 
1.  The RO/AMC should review the Veteran's claims file, and ensure that the Veteran and his accredited representative are sent a corrected VCAA notice, as well as copies of all pertinent laws and regulations governing the award of service connection on a secondary basis.  A copy of this notification should be made a part of the Veteran's claims folder.
 
2.  Any pertinent VA or other inpatient or outpatient treatment records dated since January 2009 should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All records and/or responses received should be associated with the claims file.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond..
 
3.  Thereafter, the Veteran should be afforded a VA neurological examination in order to more accurately determine the nature and etiology of any claimed left hand disability, to include DeQuervain's tenosynovitis, as well as the current severity of any residuals of a left wrist ganglion cyst removal with residual scar.  The Veteran is to be notified that is his responsibility to report for the examination, and to cooperate in the development of his claims.  The Veteran is further to be advised that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.
 
Following completion of the examination, the examiner must opine whether the Veteran currently suffers from a chronic left hand disorder, to include DeQuervain's tenosynovitis, and, if so, whether it is at least as likely as not that the disorder had its origin during, or is in some way the result of, the Veteran's period of active military service.  
 
If the Veteran suffers from a chronic left hand disorder which did not have its origin during his period of active military service, the examiner must also address whether it is at least as likely as not that any identified left hand disability, including DeQuervain's tenosynovitis, is proximately due to, the result of, or aggravated by residuals of a surgical removal of a left wrist ganglion cyst. 
 
Regarding the evaluation for residuals of removal of a left wrist ganglion cyst and in accordance with the latest worksheets for rating the aforementioned surgical residuals, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the nature and extent of his service-connected residuals of this disorder.  To the extent possible, the examiner should identify any and all pathology caused by and/or resulting exclusively from the Veteran's left wrist ganglion cyst as opposed to any pathology caused by any other disorder.  Should such differentiation prove impossible, the examination should specifically so state, and explain why the pathology cannot be differentiated.
 
A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The claims folder, a copy of this REMAND, and access to Virtual VA must be made available to and reviewed by the examiner prior to completion of the examination.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed, and specify the dates encompassed by the Virtual VA records.
 
4.  The RO/AMC should then review the examination report to ensure that it is in complete compliance with the directives of this REMAND, and that the examiner has documented his consideration of all records contained in Virtual VA.  If the examination report is deficient in any manner, the RO/AMC must implement corrective procedures at once.  
 
5.  The RO should then readjudicate the claims discussed in this remand.  Should any benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case which must contain notice of all relevant action taken on the claims for benefits since August 2009.  An appropriate period of time should be allowed for response.
 
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     ______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


